Citation Nr: 0100854	
Decision Date: 01/12/01    Archive Date: 01/17/01

DOCKET NO.  97-16 853	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Juan, 
the Commonwealth of Puerto Rico


THE ISSUES

1.  Entitlement to an evaluation in excess of 60 percent for 
postgastrectomy syndromes.

2.  Entitlement to a total rating based upon individual 
unemployability.


REPRESENTATION

Appellant represented by:	Puerto Rico Public Advocate 
for Veterans Affairs


ATTORNEY FOR THE BOARD

Robin M. Webb, Associate Counsel



INTRODUCTION

The veteran had active service from April 1941 to September 
1945.

This appeal arises before the Board of Veterans' Appeals 
(Board) from a rating action of the Department of Veterans 
Affairs (VA) Regional Office (RO) in San Juan, Puerto Rico.


REMAND

Service connection for resection of the stomach, due to 
recurrent ulcer, was granted in an October 1957 rating 
decision, and a maximum 60 percent evaluation was assigned 
under Diagnostic Code 7308 (Postgastrectomy syndromes).  
Historically, the veteran has remained rated as 60 percent 
disabled under Diagnostic Code 7308.

The schedular criteria applicable to rating disabilities of 
the digestive system state that ratings under diagnostic 
codes 7301 to 7329, inclusive, and 7331, 7342, and 7345 to 
7348, inclusive, will not be combined with each other.  See 
38 C.F.R. Part 4, § 4.114 (2000).  However, a single 
evaluation is to be assigned under the diagnostic code that 
reflects the predominant disability picture, with elevation 
to the next higher evaluation where the severity of the 
overall disability warrants such evaluation.  Id.  A review 
of the above-mentioned diagnostic codes shows that only three 
diagnostic codes provide for an evaluation greater than the 
veteran's current 60 percent evaluation.  

Specifically, Diagnostic Code 7306 (Ulcer, marginal) provides 
for a 100 percent evaluation where there is evidence of 
pronounced disability, with periodic or continuous pain 
unrelieved by standard ulcer therapy, with periodic vomiting, 
recurring melena or hematemesis, and weight loss; totally 
incapacitating.

Diagnostic Code 7312 (Liver, cirrhosis of) provides for a 100 
percent evaluation where there is evidence of pronounced 
disability, with aggravation of the symptoms for moderate or 
severe disability, which necessitates frequent tapping.  Such 
symptoms include impaired health, muscle wasting, loss of 
strength, chronic dyspepsia, and slight loss of weight.

Diagnostic Code 7323 (Colitis, ulcerative) provides for a 100 
percent evaluation where there is evidence of pronounced 
disability, which results in marked malnutrition, anemia, and 
general debility, or with serious complication as liver 
abscess.

Here, a review of the pertinent clinical evidence of record 
indicates that the veteran underwent stomach surgery, in 
approximately September 1997, which involved removal of 89 
percent of his stomach, including the pyloric valve.  The 
last VA examination specifically pertaining to the veteran's 
stomach was conducted in December 1996.  Given this 
indication of a changed or worsened level of disability as to 
the veteran's stomach subsequent to VA examination, the Board 
finds that a reexamination is required, as the record 
currently before it is inadequate for rating purposes.  See  
38 C.F.R.§ 3.327(a) (2000); see also Caffrey v. Brown, 6 Vet. 
App. 377 (1994); Littke v. Derwinski, 1 Vet. App. 90 (1990).

In light of the above, given the inextricably intertwined 
nature of the veteran's claim for an increased evaluation for 
his postgastrectomy syndromes and his claim for a total 
rating based upon individual unemployability, the Board 
defers consideration of the latter, pending accomplishment of 
the remand directives.  See Holland v. Brown, 6 Vet. App. 443 
(1994).  

The Board recognizes that its actions in this instance 
prolong the adjudication process and that the veteran is in 
his mid-80s, but absent current clinical findings as to the 
severity of the veteran's service-connected postgastrectomy 
syndromes subsequent to his stomach surgery in September 
1997, the Board cannot address the merits of the veteran's 
appeal.

Therefore, the issues of entitlement to an evaluation in 
excess of 60 percent for postgastrectomy syndromes and 
entitlement to a total rating based upon individual 
unemployability will not be decided pending a REMAND for the 
following actions:

1.  After any necessary information and 
authorization are obtained from the 
veteran, copies of any post-September 
1997 treatment records, VA or private, 
inpatient or outpatient, and associated 
with the veteran's service-connected 
postgastrectomy syndromes, should be 
obtained and incorporated into the 
veteran's claims file.  If the treatment 
records are in Spanish, the RO should 
have them officially translated into 
English, with a copy of the translation 
incorporated into the veteran's claims 
file.  The RO should also have the 
private medical record dated in September 
1997, from Dr. M. A. S., translated into 
English, with a copy of the translation 
incorporated into the claims file.

2.  A VA gastrointestinal examination 
should be scheduled and conducted in 
order to determine the severity of the 
veteran's service-connected 
postgastrectomy syndromes.  All suggested 
studies should be performed, and the 
examiner should elicit all of the 
veteran's subjective complaints as to his 
service-connected disability.  All 
findings should be recorded in detail, 
and the examiner should comment on 
whether the clinical findings support the 
veteran's subjective complaints.  Also, 
the examiner should address all 
applicable schedular criteria, as 
outlined in Diagnostic Codes 7306, 7312, 
7323.

3.  The claims file and a separate copy 
of this remand must be made available to 
and be reviewed by the examiner in 
conjunction with the attendant 
examination.

4.  The veteran should be advised that 
failure to report for the scheduled 
examination might have adverse 
consequences in the adjudication of his 
claim.  38 C.F.R. § 3.655 (2000).

5.  The RO should carefully review the 
examination report to ensure that it is 
in complete compliance with this remand, 
including all requested findings and 
opinions.  If not, the report should be 
returned to the  examiner for corrective 
action.

6.  The RO should then review the 
veteran's claim as to the propriety of a 
grant of an increased evaluation for 
postgastrectomy syndromes and of a total 
rating based upon individual 
unemployability, considering all 
pertinent law and regulations, in light 
of any additional treatment records 
obtained and the examination report.  

If the veteran's claim as to either issue 
remains in a denied status, he and his 
representative should be provided with a 
supplemental statement of the case, which 
should include a full discussion of the 
actions taken and the reasons and bases 
for such actions.  The applicable 
response time should be allowed.

In taking this action, the Board implies no conclusion as to 
any outcome warranted.  No action is required of the veteran 
until he is otherwise notified by the RO.

The veteran has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 2000) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.


		
	V. L. Jordan
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 2000), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (2000).



